DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and species A, claims 1-17, 24-40 and 49-53 in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to examine all claims together. This is not found persuasive because searching all claims together would require searching different classifications. For instance, consideration of group II would require searching A24F 42/80, which would not be required to search the elected invention. It is additionally noted that claim 18, which requires a control body having a heating device, is directed to species II and III and is therefore withdrawn as well.
The requirement is still deemed proper and is therefore made FINAL. Claims 18-23 and 41-48 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-16, 26-29, 31-37, 39-40 and 49-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ademe (US 2017/0164654).

Regarding claims 1 and 27, Ademe discloses a smoking article having a heat generation segment with a combustible component [0054] and an aerosol generating segment in the form of a cartridge (figure 3, reference numeral 240) having air permeable end caps such that heated air from the heat generation segment passes through the cartridge to heat the substrate material of the aerosol generating segment and then leave through a downstream end cap [0057]. The heater air is then delivered toward the mouth end of the cigarette [0055] at a mouth end portion [0010].

Regarding claim 3, Ademe discloses that there is a tobacco roll segment located downstream of the aerosol generating article [0039]. The segment is rod shaped and located between the aerosol generating segment and the filter (figure 1, reference numeral 95). 

Regarding claims 4 and 50, Ademe discloses that the smoking article has a filter element segment containing a filter ([0041], figure 3, reference numeral 140) located downstream of the aerosol generation segment (figure 3).

Regarding claims 5 and 28, Ademe discloses that the substrate material is in the form of tobacco pellets [0058].

Regarding claims 6, 29 and 52, Ademe discloses that the cartridge is made from metallic materials such as aluminum [0020].

Regarding claims 8 and 31, Ademe discloses that the cartridge is a tubular cylindrical cartridge (figure 3, reference numeral 240) having end caps that extend across the ends of the device ([0057], figure 3, reference numerals 252, 255).

Regarding claims 9-10 and 32-33, Ademe discloses that the end caps have a series of perforations to allow air to pass through [0057].

Regarding claims 11-13, 16 and 34-37, Ademe discloses that the end caps of the aerosol generating cartridge are the same as the end caps of cartridge of figure 4 [0057]. One of the end caps of figure 4 has a central longitudinal extension that has a wall that is not coplanar with the wall on the enteral ends of the cap to ensure a friction fit between the tube and cap ([0055], figure 4, reference numeral 226).

Regarding claims 14, 39 and 53, Ademe discloses that the cartridge is symmetric about its longitudinal axis (figure 3).

Regarding claims 15 and 40, Ademe discloses that the cartridge is symmetric about a plane bisecting the peripheral wall between the first and second ends (figure 3).

Regarding claims 26 and 51, Ademe discloses that the aerosol generating segment is circumscribed by a laminated sheet of paper and aluminum foil [0033].

Regarding claim 49, Ademe discloses a smoking article having a heat generation segment with a combustible component [0054] and an aerosol generating segment in the form of a cartridge (figure 3, reference numeral 240) having air permeable end caps such that heated air from the heat generation segment passes through the cartridge to heat the substrate material of the aerosol generating segment and then leave through a downstream end cap [0057]. The heater air is then delivered toward the mouth end of the cigarette [0055] at a mouth end portion [0010]. A tobacco roll segment located downstream of the aerosol generating article [0039]. The segment is rod shaped and located between the aerosol generating segment and the filter (figure 1, reference numeral 95), which is considered to meet the claim limitation of a tobacco rod.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ademe (US 2017/0164654) in view of Beeson (US 2017/0055576).

Regarding claim 2, Ademe discloses all the claim limitations as set forth above. Ademe additionally discloses that the article has a clean burning combustible material [0028] to generate heat [0024]. Ademe does not explicitly disclose the heat generating material is carbonized or pyrolyzed.
Beeson teaches a smoking article having a lighting end with a heat generation portion (abstract) having a fuel element with a carbonized or pyrolyzed material that does not emit a flame when burning [0011].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clean burning combustible material of Ademe with the .

Claims 7, 17, 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ademe (US 2017/0164654) in view of Woodman (US 2020/0253286).

Regarding claims 7, 17, 30 and 38, Ademe discloses all the claim limitations as set forth above. Ademe does not explicitly disclose the cartridge having a folded layer.
Woodman teaches a tobacco rod that is wrapped in a laminate of aluminum foil and paper to prevent ignition of the tobacco rod segment when used in an aerosol generating device [0076]. The tobacco rod is directly used as the consumable in the aerosol generating device [0112]. The wrapper is considered to be a layer of the cartridge since it surrounds the outside of the aerosol generating material like the cartridge.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate of Ademe with the wrapper of Woodman. One would have been motivated to do so since Woodman teaches a wrapper for aerosol generating article consumables that prevents ignition.

Claims 24 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Ademe (US 2017/0164654) in view of Takeuchi (US 2009/0044818).

Regarding claim 24, Ademe discloses all the claim limitations as set forth above. Ademe additionally discloses that the article has a tobacco roll segment located downstream of the aerosol generating segment having the cartridge [0039]. It is evident that the tobacco roll releases aerosol since 
Takeuchi teaches a non combustion smoking article having an aerosol generating section with two compartments. The downstream compartment contains tobacco shreds [0027].
It would therefore have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco roll of Ademe with the compartment of Takeuchi. One would have been motivated to do so since Ademe discloses an aerosol generating article with two segments releasing different materials to a user and Takeuchi teaches forming a cigarette with an aerosol generating portion with two cartridges that release flavors to a user. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding claim 25, Ademe discloses that the aerosol generating segment and tobacco roll are serially disposed (figure 1), and Takeuchi teaches that the compartments are serially disposed (figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747